Exhibit 10.1

 



FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), is entered into as
of July 31, 2019 by and among INDEPENDENCE CONTRACT DRILLING, INC., a Delaware
corporation (“ICD”), SIDEWINDER DRILLING LLC, a Delaware limited liability
company formerly named ICD Operating LLC (“Sidewinder” and, together with ICD,
as the context requires, each a “Borrower”, and collectively, the “Borrowers”),
the lenders identified on the signature pages hereof (each of such lenders,
together with its successors and permitted assigns, is referred to hereinafter
as a “Lender”), and U.S. BANK NATIONAL ASSOCIATION, as administrative agent and
collateral agent for the Lenders (in such capacities, together with its
successors and assigns in such capacities, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of October 1, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrowers, the Lenders and the Agent, the
Lenders made Loans to the Borrowers pursuant to the terms and conditions
thereof;

 

WHEREAS, initially capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement; and

 

WHEREAS, the Borrowers and the Lenders desire to amend the Credit Agreement in
certain respects as more particularly set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties hereto hereby
agrees as follow:

 

1.                  Amendments to Credit Agreement. Subject to the satisfaction
of the conditions set forth in Section 2 of this Agreement, the Credit Agreement
is hereby amended as follows:

 

(a)               Section 1.1 of the Credit Agreement is hereby amended by
adding the following new definition in the appropriate alphabetical order
therefor:

 

“Stock Purchase Program” means that certain stock repurchase program approved by
ICD’s Board of Directors, providing for the repurchase of up to $10,000,000 of
Equity Interests of ICD consisting of shares of common stock.

 

(b)               Section 6.7(d) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(d) the Loan Parties may, so long as each of the Payment Conditions shall be
satisfied prior to the making of such repurchase, redemption, acquisition or
retirement, consummate repurchases pursuant to the Stock Purchase Program and
other repurchases, redemptions or other acquisitions or retirements for value of
Equity Interests made or deemed to be made in connection with any exercise,
vesting, settlement or exchange, as applicable, of stock options, warrants,
restricted stock, restricted stock units or other similar rights in an aggregate
amount not to exceed (i) $5,000,000 during any calendar year; provided that ICD
may consummate additional repurchases pursuant to the Stock Purchase Program in
an aggregate amount not to exceed $5,000,000 during the period from August 2,
2019 through the earlier of the date of termination of the Stock Purchase
Program and June 30, 2020; and (ii) $15,000,000 during the term of this
Agreement, and”

 



 

 

 

2.                  Conditions. This Agreement shall become effective as of the
date first set forth above upon the satisfaction of each of the following
conditions (the “First Amendment Effective Date”):

 

(a)               the Lenders shall have received counterparts of this Agreement
duly executed by the Required Lenders and the Borrowers (it being understood
electronic executed copies are sufficient for satisfaction of this subsection
(a));

 

(b)               no Default or Event of Default shall have occurred and be
continuing;

 

(c)               all representations and warranties made by each Loan Party
contained herein and in the other Loan Documents shall be true and correct in
all material respects, in each case, with the same effect as though such
representations and warranties had been made on and as of the date hereof;
provided that in the case of any representation or warranty that expressly
relates to a given date or period, such representation and warranty shall be
true and correct in all material respects as of the respective date or for the
respective period, as the case may be; provided, further, that if any of the
representations are qualified by or subject to a “material adverse effect”,
“material adverse change” or similar term or qualification, such representations
shall be true and correct in all respects; and

 

(d)               the Borrowers shall have paid the reasonable fees, charges and
disbursements of counsel to the Agent and the Lenders incurred prior to the date
hereof or in connection with this Agreement.

 

3.                  Representations and Warranties of Loan Parties. Each Loan
Party hereby represents and warrants to the Lenders as follows:

 

(a)               it (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into this Agreement
and to carry out the transactions contemplated hereby and by the Credit
Agreement as amended hereby;

 

(b)               the execution and delivery of this Agreement, and the
performance by it of this Agreement and the Credit Agreement as amended hereby,
(i) have been duly authorized by all necessary action on the part of such Loan
Party and (ii) do not and will not (A) violate any material provision of
federal, state, or local law or regulation applicable to such Loan Party or its
Subsidiaries, the Governing Documents of such Loan Party or its Subsidiaries, or
any order, judgment, or decree of any court or other Governmental Authority
binding on such Loan Party or its Subsidiaries, (B) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of such Loan Party or its Subsidiaries where any
such conflict, breach or default could individually or in the aggregate
reasonably be expected to have a Material Adverse Effect, (C) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
assets of such Loan Party, other than Permitted Liens, (D) require any approval
of any holder of Equity Interests of such Loan Party or any approval or consent
of any Person under any material agreement of any Loan Party, other than
consents or approvals that have been obtained and that are still in force and
effect and except, in the case of material agreements, for consents or
approvals, the failure of which to obtain could not individually or in the
aggregate reasonably be expected to cause a Material Adverse Effect, or
(E) require any registration with, consent, or approval of, or notice to or
other action with or by, any Governmental Authority, other than registrations,
consents, approvals, notices, or other actions that have been obtained and that
are still in force and effect;

 



 -2- 

 

 

(c)               this Agreement and the Credit Agreement as amended hereby are
the legally valid and binding obligations of such Loan Party, enforceable
against such Loan Party in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally; and

 

(d)               the representations and warranties contained in Section 4 of
the Credit Agreement are true and correct in all material respects, in each
case, with the same effect as though such representations and warranties had
been made on and as of the First Amendment Effective Date; provided that in the
case of any representation or warranty that expressly relates to a given date or
period, such representation and warranty shall be true and correct in all
material respects as of the respective date or for the respective period, as the
case may be; provided, further, that if any of the representations are qualified
by or subject to a “material adverse effect”, “material adverse change” or
similar term or qualification, such representations shall be true and correct in
all respects.

 

4.                  Choice of Law and Venue; Jury Trial Waiver. THIS AGREEMENT
SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE AND JURY
TRIAL WAIVER SET FORTH IN SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH
PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

5.                  Binding Effect. This Agreement shall be binding upon each
Loan Party and shall inure to the benefit of the Agent and the Lenders.

 

6.                  Effect on Loan Documents; Ratification.

 

(a)               Except as expressly amended or otherwise modified hereby, the
Credit Agreement and all documents, instruments and agreements related thereto,
including, but not limited to, the other Loan Documents, and the grant by each
of the Grantors (as defined in the Guaranty and Security Agreement) to the
Agent, for the benefit of each member of the Lender Group, of a continuing
security interest in any and all right, title and interest of each Grantor in
and to all of the Collateral (as defined in the Guaranty and Security
Agreement), are hereby ratified and confirmed in all respects and shall continue
in full force and effect. No amendment, consent or waiver herein granted or
agreement herein made shall extend beyond the terms expressly set forth herein
for such amendment, consent, waiver or agreement, as the case may be, nor shall
anything contained herein be deemed to imply any willingness of the Agent or the
Lenders to agree to, or otherwise prejudice any rights of the Agent or the
Lenders with respect to, any similar amendments, consents, waivers or agreements
that may be requested for any future period, and this Agreement shall not be
construed as a waiver of any other provision of the Loan Documents or to permit
any Borrower or any other Loan Party to take any other action which is
prohibited by the terms of the Credit Agreement and the other Loan Documents.
Each Loan Party hereby ratifies and reaffirms the validity and enforceability of
all of the Liens and security interests heretofore granted and pledged by such
Loan Party pursuant to the Loan Documents to the Agent, on behalf and for the
benefit of the Lender Group, as collateral security for the Obligations, and
acknowledges that all of such Liens and security interests, and all Collateral
heretofore granted, pledged or otherwise created as security for the Obligations
continue to be and remain collateral security for the Obligations from and after
the date hereof. Each of the Guarantors hereby acknowledges and consents to this
Agreement and agrees that the Guaranty and Security Agreement and all other Loan
Documents to which such Guarantor is a party remain in full force and effect,
and each of the Guarantors confirms and ratifies all of its Obligations
thereunder.

 



 -3- 

 

 

(b)               Each reference in the Credit Agreement or any other Loan
Document to this “Agreement”, “hereunder”, “herein”, “hereof”, “thereunder”,
“therein”, “thereof”, or words of like import referring to the Credit Agreement
or any other Loan Document shall mean and refer to such agreement as
supplemented by this Agreement.

 

7.                  Miscellaneous.

 

(a)               This Agreement is a Loan Document. This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, taken together, shall constitute but one and the
same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.

 

(b)               Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction. Each provision of this Agreement shall be severable from
every other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

 

(c)               Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

 



 -4- 

 

 

(d)               Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed against any member of the Lender Group or any Loan Party,
whether under any rule of construction or otherwise. This Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

 

(e)               The pronouns used herein shall include, when appropriate,
either gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.

 

(f)                This Agreement shall be subject to the rules of construction
set forth in Section 1.4 of the Credit Agreement, and such rules of construction
are incorporated herein by this reference, mutatis mutandis.

 

[remainder of this page intentionally left blank].

 

 -5- 

 

 

IN WITNESS WHEREOF, each Loan Party and the Required Lenders have caused this
Agreement to be duly executed by its authorized officer as of the day and year
first above written.

 

BORROWERS:

INDEPENDENCE CONTRACT DRILLING, INC., a Delaware corporation

 

 

By: /s/ Philip A. Choyce
Name: Philip A. Choyce

Title: Executive Vice President & Chief Financial Officer

 

 

SIDEWINDER DRILLING LLC (formerly named ICD Operating LLC), a Delaware limited
liability company

 

 

By: /s/ Philip A. Choyce
Name: Philip A. Choyce

Title: Executive Vice President & Chief Financial Officer

[First Amendment to ICD Credit Agreement]

 

 

 

LENDERS: MSD PCOF PARTNERS IV, LLC           By: /s/ Kenneth Gerold   Name:
Kenneth Gerold   Title: Vice President

 

 

[First Amendment to ICD Credit Agreement]



